—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered March 1, 1996, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree and reckless endangerment in the first degree, and sentencing him to concurrent terms of 20 years to life on the murder conviction, 5 to 15 years on the attempted murder conviction, 5 to 15 years on the weapon possession conviction, and 2V3 to 7 years on the reckless endangerment conviction, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The People met their burden of proving beyond a reasonable doubt that the statements were knowingly, intelligently and voluntarily made (see, People v Anderson, 42 NY2d 35; People v Roberson, 249 AD2d 148, lv denied 92 NY2d 904). We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (People v Prochilo, 41 NY2d 759, 761). The police were not required to contact the attorney representing defendant on a pending unrelated matter (People v Steward, 88 NY2d 496, 502). Defendant was not in custody on the case in which he was represented (see, People v Burdo, 91 NY2d 146) and he was never *267questioned about that case (see, People v Cohen, 90 NY2d 632, 637-642). Since defendant was 18 years old at the time of his arrest, he was not a juvenile and it was not necessary for the police to notify his mother (People v Diaz, 206 AD2d 314, 315).
The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708). Defendant’s argument on appeal regarding possible arguments that defense counsel could have made on summation merely amounts to a second-guessing of counsel’s trial strategy and does not establish ineffectiveness (supra).
We perceive no abuse of discretion in sentencing.
Defendant’s other arguments are without merit. Concur— Nardelli, J. P., Wallach, Lerner and Rubin, JJ.